Title: Address from the Citizens of New York City, 8 August 1793
From: Citizens of New York City
To: Washington, George




[New York City, 8 August 1793]

At a Meeting of the Citizens of New York, not exceeded in Number and respectability, on any former Occasion, Assembled on the 8th day of August Instant, in pursuance of Public Notice inserted in all the News Papers—
Nicholas Cruger in the Chair—

The following resolutions were seperately and Unanimously Adopted—
Resolved, that the late proclamation of the President of the United States recommending A conduct friendly and impartial towards all the powers at war, was in our Opinion a wise and well timed Measure of his Administration and Merits our Warmest Approbation.
Resolved, that in our Opinion the Governor of this State is well entitled to the Acknowledgments of his fellow Citizens for his prompt and decided support of the System of Neutrality and Peace enjoined by the Proclamation.
Resolved, that the Interest and duty of All good Citizens conspire to unite them on the present Occasion in supporting the Magistrates of Our Country, in their exertions to maintain Peace, and to avoid the Calamities of War.
Resolved, that while we cheerfully cooperate in the fulfillment of the treaties of the United States we will cautiously avoid every Measure which may be liable to interrupt the Neutrality and Peace of our Country.
Resolved, that in our Opinion it is repugnant to the Laws of the land and injurious to the best Interests of our Country, for any Citizen to enter on board of, or to be concerned in fitting out any Privateer or Letter of Marque to cruise against any Nation at Peace with these States, And that the friends of order and good Government are bound to discountenance and by all lawful means to prevent the same.
Resolved, that the Chairman of this Meeting be requested to transmit Copies of the Preceding Resolutions signed by him, to the President of the United States and to the Governor of this State respectively. By Order of the Meeting

Nich. Cruger Chairman

